 1
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                  )      Case №: 2:17-cr-00145-MCE
                                                )
 9                   Plaintiff,                 )
                                                )                    ORDER
10           vs.                                )               APPOINTING COUNSEL
                                                )
11   BREYA EMANI HELEN GREEN,                   )
                                                )
12                   Defendant.                 )
                                                )
13
14
            The Federal Defender specially appeared on January 31, 2020. The court has agreed to
15
     appoint a panel attorney. CJA Panel attorney Shari Rusk is hereby appointed effective February
16
     3, 2020, the date the Office of the Federal Defender contacted her.
17
18          Dated: February 5, 2020
19
20
21
22
23
24
25
26
27
28
